J-A03032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

JUSTIN E. WATTS

                        Appellant                 No. 1243 EDA 2015


           Appeal from the Judgment of Sentence April 14, 2015
              In the Court of Common Pleas of Lehigh County
            Criminal Division at No(s): CP-39-SA-0000307-2014


BEFORE: GANTMAN, P.J., MUNDY, J., and DUBOW, J.

JUDGMENT ORDER BY GANTMAN, P.J.:               FILED JANUARY 12, 2016

     Appellant, Justin E. Watts, appeals pro se from the judgment of

sentence entered in the Lehigh County Court of Common Pleas, following his

summary conviction for driving while operating privilege is suspended or

revoked, per 75 Pa.C.S.A. § 1543(b)(1).    On May 23, 2014, police issued

Appellant a citation for driving with a suspended license.    A magistrate

convicted Appellant of the offense on October 24, 2014, and sentenced him

to 60 days’ imprisonment, plus a fine.   On November 21, 2014, Appellant

timely filed a summary appeal for a trial de novo. The court held a de novo

hearing on April 14, 2015, after which the court convicted Appellant of

driving with a suspended license. The court sentenced Appellant to 60 days’

house arrest and imposed a $500.00 fine.    Appellant timely filed a pro se

notice of appeal on April 30, 2015.   On May 7, 2015, the court ordered
J-A03032-16


Appellant to file a Pa.R.A.P. 1925(b) concise statement. Appellant complied

on May 18, 2015.

      Initially, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. This Court may quash or dismiss an
         appeal if the appellant fails to conform to the requirements
         set forth in the Pennsylvania Rules of Appellate Procedure.
         Although this Court is willing to liberally construe materials
         filed by a pro se litigant, pro se status confers no special
         benefit upon the appellant. To the contrary, any person
         choosing to represent himself in a legal proceeding must,
         to a reasonable extent, assume that his lack of expertise
         and legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005)

(internal citations omitted).    See also Pa.R.A.P. 2114-2119 (addressing

specific requirements of each subsection of brief on appeal).

      Instantly, Appellant’s “brief” is approximately one page and is woefully

inadequate.   Appellant’s brief fails to include the necessary statement of

jurisdiction, relevant scope and standard of review, statement of the case,

summary of the argument, and omits any argument section. See Pa.R.A.P.

2111(a) (discussing required content of appellate briefs). Appellant also did

not append to his brief a copy of his Rule 1925(b) statement.             See id.

Essentially, Appellant insists his conviction is constitutionally infirm because

he was “traveling,” as opposed to driving, at the time of the stop. Appellant

also purports to challenge the validity of the traffic stop.      Nevertheless,

Appellant provides no cogent legal arguments, evidence, or authority to


                                     -2-
J-A03032-16


support his claims.1        See Pa.R.A.P. 2119(a) (stating argument shall be

divided into as many sections as there are questions presented, followed by

discussion with citation to relevant legal authority).          These substantial

defects preclude meaningful review, warranting suppression of Appellant’s

brief and dismissal of the appeal.             See Adams, supra; Pa.R.A.P. 2101.

Accordingly, we suppress Appellant’s brief and dismiss his appeal.

       Appeal dismissed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2016




____________________________________________


1
   In his reproduced record, Appellant includes an article called: “Driver
Licensing        vs.       Right       to       Travel,”        available     at
http://www.lawfulpath.com/ref/DLbrief.shtml.          Regardless of whether
Appellant presented this article before the trial court or attempts to use it as
legal authority on appeal, his inclusion of the article in his reproduced record
does not cure his failure to advance cogent legal arguments on appeal with
citation to relevant legal authority.



                                           -3-